PD-0048-15
                                                                              COURT OF CRIMINAL APPEALS


JANUARY 16, 2015
                                       PD-0048-15                                              AUSTIN, TEXAS
                                                                            Transmitted 1/12/2015 3:15:54 PM
                                                                              Accepted 1/16/2015 4:57:13 PM
                                    IN THE COURT OF APPEALS                                     ABEL ACOSTA
                                  ELEVENTH DISTRICT OE TEXAS                                            CLERK

      KIM FINLEY                                     §                 11-13-00050-CK
                                                     §
      vs.                                            §
                                                     §
                                                     §
      STATE OF TEXAS                                 §

                         APPELLANT'S MOTION TO EXTEND TIME


        TO THE HONORABLE JUDGE OF THE SAID COURT,

        Comes now. Appellant, Kim Finlcy, and files this Motion to Extend Time and would

     show the following:

            1. The Appellant's Petition for Discretionary Review is due January 12, 2(115.

    Appellant respectfully requests an extension until March 13, 2015 to file her petition.

     Counsel for Appellant was engaged in a murder trial (State of Texas v. Lavhvla

    Schoonover, Tarrant County Cause Number 1338474) when the Memorandum Judgment

     was issued, thus delaying communication to the incarcerated client.

        2. Appellant will exercise diligence to ensure that this Petition will be filed at the

     earliest practicable time.

        WHEREFORE, premises considered, the Appellant respectfully asks this Court to

    grant this extension pursuant to Tex. R. App. P. (i8.2(c).

                                                  Respectfully submitted,

                                                  Scott, McNeill & Burney, PLLC
                                                  3000 East U)op82()
                                                  Ft Worth, Texas 76112
                                                  (817)534-8000
                                                  (817) 851-1404 fax
                                           By: /s/ Mark D. Scott_

                                               Mark D. Scott
                                               State Bar No. 24043911
                                               Attorney Tor Appellant


                            CERTIFICATE OF SERVICE

       This is to certify that on January 12, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office by facsimile to

(817)884-1672.

                                           _/s/ Mark D. Scott
                                           Mark D. Scott
                                           Stale Bar No. 24043911
                                           Attorney for Appellant
                                           3000 East Loop 820
                                           Ft Worth, Texas 76112
                                           (817)534-8000
                                           (817)851-1404 fax
                                           markscottlaw(«;yahoo.com

                      CERTIFICATE OF CONFERENCE

         Prior to presenting this matter to the Court for Approval, I contacted Alice

London, of the Tarrant County District Attorney's Office Appellate Section via telephone

on 1/12/15. Ms. London slated that the Tarrant County District Attorney's Office had no

objection to this motion.

                      _/s/ Mark D. Scott

                                                   Mark D. Scott
                                                   3000 Fast Loop 820
                                                   Ft Worth Texas 76112
                                                   (817)534-8000
                                                   (817) 85 1-1404 fax
                                                   markscottlaw(«;yahoo.com
                                                   State Bar No. 24043911